Name: Commission Decision (EU) 2017/1373 of 24 July 2017 approving, on behalf of the European Union, an amendment to the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania
 Type: Decision
 Subject Matter: international affairs;  fisheries;  Africa;  European construction
 Date Published: 2017-07-25

 25.7.2017 EN Official Journal of the European Union L 193/4 COMMISSION DECISION (EU) 2017/1373 of 24 July 2017 approving, on behalf of the European Union, an amendment to the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision (EU) 2016/870 of 24 May 2016 on the conclusion, on behalf of the European Union, of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania for a period of four years (1), and in particular Article 3 thereof, Whereas: (1) Article 10 of the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania (2), hereinafter referred to as the Agreement, approved by Council Regulation (EC) No 1801/2006 (3), establishes a Joint Committee responsible for monitoring the application of the Agreement and, in particular, for supervising the implementation, interpretation and smooth operation thereof. (2) Paragraph 3.9 of Article 3 of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement, hereinafter referred to as the Protocol, approved by Decision (EU) 2016/870, lays down the rules for using the unused sectoral support for the promotion of sustainable fishing provided for by the previous protocol for the period 2013-2014. (3) An extraordinary meeting of the Joint Committee was held between the Union and the Mauritanian authorities by exchange of letters of 10 March and 3 April 2017, by means of which the parties agreed on an amendment to the Protocol in order to extend the deadline for using unused support. (4) Prior to the Joint Committee meeting in question, the Commission sent the Council a preparatory document setting out the particulars of the envisaged Union position, which was approved. (5) This amendment to the Protocol should be approved on behalf of the Union, HAS ADOPTED THIS DECISION: Article 1 The replacement of the second sentence of paragraph 3.9 of Article 3 of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania by the text in the Annex to this Decision, agreed by exchange of letters between the members of the Joint Committee set up by Article 10 of the Agreement, is hereby approved on behalf of the Union. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 24 July 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 145, 2.6.2016, p. 1. (2) OJ L 343, 8.12.2006, p. 4. (3) Council Regulation (EC) No 1801/2006 of 30 November 2006 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania (OJ L 343, 8.12.2006, p. 1). ANNEX Excerpt from the exchange of letters between the members of the Joint Committee set up by Article 10 of the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania (text of the second sentence of paragraph 3.9 of Article 3 of the Protocol). However, unused sectoral support for 2013-2014 shall be used no later than twenty (20) months after the date of the provisional application of this Protocol, failing which it shall be deemed to be exhausted and may not be paid.